DETAILED ACTION
Applicant: GROSSE-PUPPENDAHL, Tobias; SCOTT, James; SREEDHAR, Rinku; HELMES, John Fransciscus Marie; & LI, Hanchuan
Assignee: Microsoft Technology Licensing, LLC
Attorney: Kevin K. Jones (Reg. No.: 56,809)
Filing: Request for Continued Examination filed 22 January 2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/22/2021 has been entered.
 
Status of Claims
Claims 1-20 are currently pending before the Office.  Claims 1-4, 7, 11-14, 18, and 20 have been further amended.  Claims 18 and 20 were previously indicated as having allowable subject matter including “applying the sensor data to a lookup table within the forward model” in combination with the other claimed elements, which remains in claim 18, but has been removed from claim 20.

Response to Arguments
Persuasive Arguments – §112 Rejections
Applicant’s arguments, see Page 7, filed 01/22/2021, with respect to §112(b) rejections have been fully considered and are persuasive in that the claims were amended to make them definite.  The rejections of the claims in view of §112(b) has been withdrawn. 

Unpersuasive Arguments – Prior Art Rejection & Double Patenting 
Applicant's arguments filed 22 January 2021 regarding White and Double Patenting have been fully considered but they are not persuasive.
The Applicants argue “the Office relies on White for allegedly describing ‘determining, using a forward model, sensor values corresponding to locations of the body by applying the sensor data to a lookup table within the forward model’” (App. Arg., Pgs. 7-8).  The Examiner respectfully disagree.  White discloses using a forward model (¶83 neural network output may be used to predict the position of the user's hand in 3D coordinate space) wherein sensor data (¶83 raw sensor data) is compared with background values (¶¶78-79 off-target data; ¶88) and uses data from the forward model (¶¶83-84 training application trains a neural network) to determine the sensor values (¶¶83-84 determine the probability that the device is positioned toward the target; ¶¶88-89).  Claim 18 is indicated allowable since it includes the limitation of using “a lookup table within the forward model”, which is not disclosed in the cited art.  
Second, the Applicants argue that “the system in White uses actual sensor data to determine a position of a device.  In contrast, our invention predicts the sensor data based on a position/location of the body, which is the opposite of what is described in White [Applicants amended and] respectfully submits that Claim 1 is patentable over White” (App. Arg. Pg. 8).  The Examiner respectfully disagrees.   White discloses predicts a value response based on body position using a neural network (White: ¶81 neural network generates a value response indicating whether the sensor values match the target. The value response generated by the neural network may be a percentage reflecting the probability (1565) that the sensor values match the target.) since “locations of the body” is broad enough to correspond to any portion of the “body” and the neural network output may be used to predict the position ¶83).  The use of “probability”, likewise, corresponds to the claimed “estimate sensor values corresponding to locations of the body based on a position of the body” (¶¶81-83 – estimate corresponds to neural network generating values and utilizing a “target”; ¶84).  Accordingly, the Applicants arguments are unpersuasive regarding White.
Finally, the Applicants request that the double patenting rejection be held in abeyance (App. Arg., Pgs. 9-10).  Since the claims are mostly more broad versions of the previously patented claims, the instant claims would have been obvious in view of the patented claims, accordingly, the Double Patenting Rejection is maintained, see below.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “location detection module” in claim 12.
disclosed structure corresponds to “software or hardware” (Spec., ¶¶21-22) wherein the software would be located in non-transitory computer readable medium within the computing device (Spec., ¶¶48-51).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-15, 17, and 19-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by White (US Pub. 2018/0143006 with priority to 18 November 2016).
Regarding claim 1, White discloses a method of detecting presence and location (White: ¶40; ¶44; ¶55 presence and position of the user's body opposite the device as determined by a contactless sensor such as an infrared thermopile contactless thermometer) of a body (Fig. 5 body 75; ¶55), the method comprising: 

    PNG
    media_image1.png
    549
    605
    media_image1.png
    Greyscale

receiving sensor data (Fig. 15B sensor data 1530) from a plurality of thermopiles (Fig. 5 sensors T1-T3;¶59; ¶¶66-67), each thermopile having a different field of view (Fig. 6 areas T1a-T4a, T1b-T4b – corresponding to fields of view; ¶59 - thermopile; ¶¶66-67); 

    PNG
    media_image2.png
    564
    647
    media_image2.png
    Greyscale

in response to detecting a change in the sensor data (Fig. 15; Fig. 15A sensor data on target 1540 sensor data off target 1545; ¶¶77-84), accessing stored background values for each field of view Figs. 5-6; Fig. 15A neural network training 1520 trained neural network function 1580; Fig. 15B; ¶¶78-79 off-target data; ¶88 – obtain background data from surrounding environment);
estimating, using a forward model (Fig. 15A neural network training 1520 trained neural network function 1580; ¶¶81-83 – estimate corresponds to neural network generating values and utilizing a “target”; ¶84), sensor values (Fig. 15 step (h); Fig. 15B sensor data 1530) corresponding to locations of the body based on a position of the body (¶¶81-84; ¶89 probabilistic estimate whether the sensor device is near the target); 

    PNG
    media_image3.png
    554
    860
    media_image3.png
    Greyscale

determining a location of the body (¶89) based on differences between measured sensor values within the sensor data (¶82 – measured values) and the estimated sensor values from the forward model (Fig. 15 step (g) device sensor values are applied to neural network; Fig. 15A trained neural network function 1580; ¶81; ¶¶83-84; ¶89), and the differences between the sensor data (Fig. 15B sensor data 1530) and the stored background values for each field of view (Figs. 5-6; Fig. 15; Figs. 15A-16; ¶40; ¶44; ¶55 – by detecting that a user may be engaging in an unwanted behavior reads on “predicted using a forward model”; ¶¶77-84); and 

    PNG
    media_image4.png
    538
    728
    media_image4.png
    Greyscale

updating the stored background values based on differences between the sensor data (¶82) and the estimated sensor values (Figs. 15-18; ¶81; ¶¶83-84; ¶¶90-92 – device training and position triangulation corresponds to updating stored background values with sensor data and determined sensor values being taken into account).  

Regarding claim 2, White further discloses wherein the location is determined by minimizing the differences between the sensor data and the estimated sensor values from the forward model (White: Figs. 15-18; ¶81; ¶¶83-84; ¶¶90-92) and the stored background values for each field of view (¶92 – determining probability corresponds to “minimizing”). 
Regarding claim 3, White further discloses wherein the stored background values are updated by changing the stored background values to reduce the differences between the sensor data and the estimated sensor values from the forward model (White: Figs. 15-18; ¶81; ¶¶83-84; ¶¶90-92) and the stored background values for each field of view for a body at the determined location (¶¶87-92 – gathering “false data” and “true data” updates and changes the stored background values).
Regarding claim 4, White further discloses wherein the stored background values are updated by changing the stored background values to minimize the differences between the sensor data and the estimated sensor values from the forward model (White: Figs. 15-18; ¶81; ¶¶83-84; ¶¶90-92) and the ¶¶87-92 – see claims 3-4).
Regarding claim 5, White further discloses wherein the field of view of one of the plurality of thermopiles partially overlaps the field of view of a different one of the plurality of thermopiles (White: Fig. 6 areas T1a-T4a, T1b-T4b – overlapping; ¶59; ¶¶66-67).
Regarding claim 6, White further discloses wherein the location of a body comprises an angular position of the body relative to the plurality of thermopiles (White: ¶55; ¶73 angular position) or an indication that no body is present (¶65 an array of thermal sensors to detect the presence or absence of a human body).
Regarding claim 7, White further discloses wherein in response to determining that the location comprises an indication that no body is present (White: ¶65), updating the stored background values comprises: determining if there is a correlation between the differences between the sensor data and the measured sensor values for each of the plurality of thermopiles and in response to identifying a correlation, updating the stored background values to be equal to the sensor data (Fig. 15; ¶¶87-92 – gathering false & true data and updating those values to equal stored background values).
Regarding claim 8, White further discloses wherein in response to determining that the location comprises an indication that no body is present (White: ¶65), updating the stored background values comprises: in response to determining that no body has been present for more than a predefined period of time (¶55), updating the stored background values to be equal to the sensor data (Fig. 15; ¶¶87-92).
Regarding claim 9, White further discloses wherein the location of a body further comprises a distance of the body from the plurality of thermopiles (White: ¶40 – determines distance from device including “the plurality of thermopiles” to body; ¶44 contactless sensor may determine the distance, presence, or characteristics (such as pulse or respiration) of the user's body).
Regarding claim 10, White further discloses the method further comprising: storing an error correction value for each of the plurality of thermopiles; resetting the error correction values to be equal to the stored background values each time the stored background values are updated; incrementing the error correction values over time and/or in correspondence to features extracted from sensor data for two or more of the plurality of thermopiles; and in response to determining that the error correction value for White: Fig. 15; ¶¶87-92 – the neural network that makes multiple on target and off target measurements to train the neural network inherently discloses the claimed “error correction values”).
Regarding claim 11, White further discloses further comprising: in response to detecting a change in the sensor data, determining if a body is present (White: ¶65); and wherein the method comprises: in response to determining that a body is present (¶65), determining a location of a body (Fig. 16 step (f); ¶89) based on differences between the sensor data and the estimated sensor values from the forward model (Figs. 15-18; ¶81; ¶¶83-84; ¶¶90-92) and the stored background values for each field of view (Fig. 16; ¶¶87-92); and updating the stored background values based on differences between the sensor data and the estimated sensor values (Figs. 15-18; ¶81; ¶¶83-84; ¶¶90-92); and in response to determining that a body is not present (¶65), updating the stored background values based on the sensor data (Fig. 16; ¶¶87-92).

Regarding claim 12, White discloses a system of detecting presence and location (White: ¶40; ¶44; ¶55) of a body (Fig. 5 body 75; ¶55), the system comprising: 
a plurality of thermopiles (Fig. 5 sensors T1-T3;¶59; ¶¶66-67), each thermopile having a different field of view (Fig. 6 areas T1a-T4a, T1b-T4b – corresponding to fields of view; ¶59; ¶¶66-67); 
location detection module (Figs. 5-6; Fig. 15A sensor data on target 1540 sensor data off target 1545; ¶44 proximity sensor; ¶¶77-84; ¶92); 
a forward model (Fig. 15; Figs. 15A-15B neural network training 1520 trained neural network function 1580; ¶¶77-84); and 
a data store arranged to store a background value for each of the plurality of thermopiles (Figs. 5-6; Fig. 15A neural network training 1520 trained neural network function 1580; Fig. 15B – trained neural network corresponds to stored background values; ¶¶77-84; ¶88 – gather false data), 
wherein the location detection module (Fig. 15A trained neural network function 1580) is arranged to: 
receive sensor data (Fig. 15B sensor data 1530
in response to detecting a change in the sensor data (¶84 – process raw data and determine if device positioning and user location using change in sensor data); 
access the stored background values for each field of view (Fig. 16 steps c-d); 
estimating, using a forward model (Fig. 15A neural network training 1520 trained neural network function 1580; ¶¶81-83 – estimate corresponds to neural network generating values and utilizing a “target”; ¶84), sensor values (Fig. 15 step (h); Fig. 15B sensor data 1530) corresponding to locations of the body based on a position of the body (¶¶81-84; ¶89 probabilistic estimate whether the sensor device is near the target);  
determine a location of the body (¶89) based on differences between measured sensor values (¶83) within the sensor data and the estimated sensor values (Figs. 15-18; ¶81; ¶¶83-84; ¶¶90-92) from the forward model (Fig. 15 step (g) device sensor values are applied to neural network; Fig. 15A trained neural network function 1580; ¶83), and the differences between the sensor data (Fig. 15B sensor data 1530) and the stored background values (Figs. 5-6; Fig. 15; Figs. 15A-16; ¶40; ¶44; ¶55 – by detecting that a user may be engaging in an unwanted behavior reads on “predicted using a forward model”; ¶¶77-84); and
update the stored background values based on differences between the sensor data and the estimated sensor values (Figs. 15-18; ¶81; ¶¶83-84; ¶¶90-92 – device training and position triangulation corresponds to updating stored background values with sensor data and determined sensor values being taken into account).   

Regarding claim 13, White further discloses wherein the location is determined by minimizing the differences between the sensor data and the estimated sensor values (White: Figs. 15-18; ¶81; ¶¶83-84; ¶¶90-92) from the forward model and the stored background values for each field of view (¶92 – determining probability corresponds to “minimizing”).
Regarding claim 14, White further discloses wherein the stored background values are updated by changing the stored background values to reduce the differences between the sensor data and the estimated sensor values (White: Figs. 15-18; ¶81; ¶¶83-84; ¶¶90-92) from the forward model and the ¶¶87-92 – gathering “false data” and “true data” updates and changes the stored background values).
Regarding claim 15, White further discloses wherein the system further comprises a motion sensor and wherein the location detection module is further arranged to update the stored background values in response to motion sensor data (White: ¶82 – motion sensor; ¶¶87-92 – neural network updates the stored background values).
Regarding claim 17, White further discloses the system further comprising a display device (White: ¶51) and wherein the plurality of thermopiles are integrated into or mounted on the display device (Fig. 11).
Regarding claim 19, White further discloses the location detection module being at least partially implemented using hardware logic selected from any one or more of: a system-on-a-chip (¶43 system on chip) or a complex programmable logic device (¶43 data processing unit).
Regarding claim 20, White discloses a computing device (White: ¶52 processors and memory on the device or to a separate device [i.e. a computer]) for detecting presence and location (¶40; ¶44; ¶55 presence and position of the user's body opposite the device as determined by a contactless sensor such as an infrared thermopile contactless thermometer) of a body (Fig. 5 body 75; ¶55), the computing device comprising: 

    PNG
    media_image1.png
    549
    605
    media_image1.png
    Greyscale

an input for receiving sensor data (Fig. 15B sensor data 1530) from a plurality of thermopiles (Fig. 5 sensors T1-T3;¶59; ¶¶66-67), each thermopile having a different field of view (Fig. 6 areas T1a-T4a, T1b-T4b – corresponding to fields of view; ¶59 - thermopile; ¶¶66-67); 

    PNG
    media_image5.png
    477
    547
    media_image5.png
    Greyscale

a processor (¶52); and
memory  (¶77) configured to store background values (Figs. 5-6; Fig. 15A neural network training 1520 trained neural network function 1580; Fig. 15B; ¶¶78-79 off-target data; ¶88 – obtain background data from surrounding environment) for each of the plurality of thermopiles (Fig. 5), data defining a forward model (Fig. 15A neural network training 1520 trained neural network function 1580; ¶¶81-83) and computer executable instructions (¶52 custom software), which when executed cause the processor (¶52), in response to detecting a change in the sensor data (¶54), to:
access the stored background values for each field of view (Figs. 5-6; Fig. 15A neural network training 1520 trained neural network function 1580; Fig. 15B; ¶¶78-79 off-target data; ¶88);
estimating, using a forward model (Fig. 15A neural network training 1520 trained neural network function 1580; ¶¶81-83 – estimate corresponds to neural network generating values and utilizing a “target”; ¶84), sensor values (Fig. 15 step (h); Fig. 15B sensor data 1530) corresponding to locations of the body based on a position of the body (¶¶81-84; ¶89 probabilistic estimate whether the sensor device is near the target); 

    PNG
    media_image3.png
    554
    860
    media_image3.png
    Greyscale

determining a location of the body (¶89) based on differences between measured sensor values within the sensor data (¶82 – measured values) and the estimated sensor values from the forward model (Fig. 15 step (g) device sensor values are applied to neural network; Fig. 15A trained neural network function 1580; ¶81; ¶¶83-84; ¶89), and the differences between the sensor data (Fig. 15B sensor data 1530) and the stored background values for each field of view (Figs. 5-6; Fig. 15; Figs. 15A-16; ¶40; ¶44; ¶55 – by detecting that a user may be engaging in an unwanted behavior reads on “predicted using a forward model”; ¶¶77-84); and 

    PNG
    media_image4.png
    538
    728
    media_image4.png
    Greyscale

updating the stored background values based on differences between the sensor data (¶82) and the estimated sensor values (Figs. 15-18; ¶81; ¶¶83-84; ¶¶90-92 – device training and position triangulation corresponds to updating stored background values with sensor data and determined sensor values being taken into account).  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over White (US Pub. 2018/0143006).
Regarding claim 16, White discloses the system of claim 12, and further discloses directing multiple thermopiles (White: Fig. 5) to different parts of a person’s body (Fig. 6) but is silent regarding lenses.  In view of the ability to control the size, shape, and distances captured by the multiple thermopiles using lenses to focus and adjust detected areas, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate lenses with the multiple thermopiles. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,302,810. Although the claims at issue are not identical, they are the instant application claims are merely broader versions of the patented claims, claims 1 and 12 include “estimate, using a forward model, sensor values corresponding to the locations of the body based on a position of the body” instead of “determine, using a forward model, sensor values corresponding to the locations of the body applying the sensor data to a lookup table within the forward model” and claim 20 includes the phrase “receiving sensor data from a plurality of thermopiles” instead of “receiving sensor data from a plurality of thermopiles coupled to the computing device.  Accordingly, the broader claims are inherently disclosed by the patented claims, and the dependent claims include similar limitations and are likewise rejected.
Patented Claims ‘810 – Claim 1-20
Instant App. ‘396 – Claims 1-20
1. A method of detecting presence and location of a body using a mobile computing device, the method comprising:
receiving sensor data from a plurality of thermopiles coupled to the mobile device, each thermopile having a different field of view;
in response to detecting a change in the sensor data, accessing stored background values for each field of view;
determining, using a forward model, sensor values corresponding to locations of the body by applying the sensor data to a lookup table within the forward model;
determining a location of the body based on differences between sensor values within the sensor data and the determined sensor values from the forward model, and the 
updating the stored background values based on differences between the sensor data and the determined sensor values.

receiving sensor data from a plurality of thermopiles, each thermopile having a different field of view; 
in response to detecting a change in the sensor data, accessing stored background values for each field of view;
estimating, using a forward model, sensor values corresponding to locations of the body based on a position of the body; 
determining a location of the body based on differences between measured sensor values within the sensor data and the estimated sensor values from the forward model, and the differences between the sensor data and the stored background values for each field of view; and 
updating the stored background values based on differences between the sensor data and the estimated sensor values.
of a body using a mobile computing device, the system comprising:
a plurality of thermopiles coupled to the mobile computing device, each thermopile having a different field of view;
a location detection module;
a forward model; and
a data store arranged to store a background value for each of the plurality of thermopiles,
wherein the location detection module is arranged to receive sensor data from the plurality of thermopiles and in response to detecting a change in the sensor data, to access the stored background values for each field of view, determine using a forward model, sensor values corresponding to locations of the body by applying the sensor data to a lookup table within the forward model, determine a location of the body based on differences between sensor values within the sensor data and the determined sensor values from the forward model, and the differences between the sensor data and the stored background values; and 
to update the stored background values based on differences between the sensor data and the determined sensor values.

a plurality of thermopiles, each thermopile having a different field of view; 
a location detection module; 
a forward model; and 
a data store arranged to store a background value for each of the plurality of thermopiles, 
wherein the location detection module is arranged to receive sensor data from the plurality of thermopiles and in response to detecting a change in the sensor data, to access the stored background values for each field of view, estimating, using a forward model, sensor values corresponding to locations of the body based on a position of the body; 
determining a location of the body based on differences between measured sensor values within the sensor data and the estimated sensor values from the forward model, and 
updating the stored background values based on differences between the sensor data and the estimated sensor values.
of a body, the computing device comprising:
an input for receiving sensor data from a plurality of thermopiles coupled to the computing device, each thermopile having a different field of view;
a processor; and
memory configured to store background values for each of the plurality of thermopiles, data defining a forward model and computer executable instructions, which when executed cause the processor, in response to detecting a change in the sensor data, to:
access the stored background values for each field of view;
determine, using a forward model, sensor values corresponding to locations of the body 
determine a location of the body based on differences between sensor values within the sensor data and the determined sensor values from the forward model, and the differences between the sensor data and the stored background values; and
update the stored background values based on differences between the sensor data and the determined sensor values.

an input for receiving sensor data from a plurality of thermopiles, each thermopile having a different field of view; 
a processor; and 
memory configured to store background values for each of the plurality of thermopiles, data defining a forward model and computer executable instructions, which when executed cause the processor, in response to detecting a change in the sensor data, to: 
access the stored background values for each field of view; 
estimating, using a forward model, sensor values corresponding to locations of the body based on a position of the body; 
determining a location of the body based on differences between measured sensor values within the sensor data and the estimated sensor values from the forward model, and the differences between the sensor data and the stored background values for each field of view; and 
updating the stored background values based on differences between the sensor data and the estimated sensor values.


Allowable Subject Matter
Claim 18 is rejected based on the above double patenting rejection, but would be allowable if a valid terminal disclaimer were filed to overcome the double patenting rejection.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 18, the closest prior art references are:
Fraden et al. – which discloses a hand-held communication device capable of detecting presence and location of a body using single thermopile (Fraden et al.: Fig. 2 phone enclosure 13 IR sensor 15; C.5:L.20).  However, Fraden et al. fails to disclose a plurality of thermopiles and it fails to disclose using a forward model to determine sensor values corresponding to locations of the body by applying the sensor data to a lookup table within the forward model used to determine a location of the body based on differences between sensor values within the sensor data and the determined sensor values from the forward model.

    PNG
    media_image6.png
    339
    411
    media_image6.png
    Greyscale

S et al. – which discloses a method of detecting presence and location of a body using multiple thermopiles (S et al.: Fig. 2 three sensors 210A-210C; ¶25).  However, S et al. fails to disclose using a forward model to determine sensor values corresponding to locations of the body by applying the sensor data to a lookup table within the forward model used to determine a location of the body based on differences between sensor values within the sensor data and the determined sensor values from the forward model.

    PNG
    media_image7.png
    767
    535
    media_image7.png
    Greyscale

White – which discloses a thermal sensor position detecting device utilizing a complex neural network training program to differentiate sensor readings from background values and the forward model neural network determined sensor values (White: Fig. 15A; ¶¶87-92).  However, it fails to disclose a forward model designed to use less computational power, less memory, less space than a neural network (as is disclosed in enabling, but not limiting, terms in the Specification at ¶56) by applying the sensor data to a lookup table within the forward model.

    PNG
    media_image8.png
    581
    777
    media_image8.png
    Greyscale

Tzvieli et al. – which discloses a system for collecting thermal measurements on a person’s face (Tzvieli et al.: Fig. 19B) using inwardly facing thermopiles (10,12) to measure physiological responses and an outward facing thermal camera in conjunction with an external thermal heater or the sun measured at different positions and arranged in a lookup table for improved physiological response measurements (¶¶358-359 accuracy of calculating the physiological response is improved based on a lookup table derived from empiric measurements of the effect of an ITRS located in different positions relative to the ROI) while determining distances based on visible-light cameras or a range finder (¶¶371-372).  However, Tzvieli et al. fails to disclose determine, using a forward model, sensor values corresponding to locations of the body by applying the sensor data from the plurality of thermopiles to data within the forward model and wherein the sensor data from 

    PNG
    media_image9.png
    396
    412
    media_image9.png
    Greyscale

Furthermore, there isn’t any teaching or motivation in the prior art for a system including a plurality of thermopiles arranged to receive sensor data and arranged to access stored background values in response to detecting a change in the sensor data and estimate, using a forward model, sensor values corresponding to locations of the body based on a positon of the body, wherein the forward model comprises a lookup table arranged to store a value for a maximum forward contribution of a body to the estimated sensor values and a plurality of values detailing the effect of the foreground contribution of the body at different locations relative to the plurality of thermopiles, in combination the other claimed elements.

Conclusion
Applicant's amendment necessitated the new interpretation or new ground(s) of rejection based on the cited art presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY SCOTT VALENTINER whose telephone number is (571)272-7504.  The examiner can normally be reached on M-F / 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        



/JEREMY S VALENTINER/Examiner, Art Unit 2884